Citation Nr: 0508721	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  01-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for carcinoma of the 
pharyngeal epithelium as a result of exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from June 1967 to July 
1970. 

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claim for service 
connection for carcinoma of the pharyngeal epithelium as a 
result of exposure to herbicides (Agent Orange).  He timely 
appealed the decision.  

In his substantive appeal (VA Form 9), received in May 2001, 
the veteran requested a personal hearing at the RO before a 
Member of the Board (Veterans Law Judge).  He also requested 
a hearing before a local decision review officer (DRO).  But 
he failed to report for either hearing; they were scheduled 
in July 2001 and April 2003, respectively.  He also has not 
provided an explanation for his absence.  So his request for 
those hearings is deemed withdrawn.  See 38 C.F.R. § 
20.704(d) (2004).

The Board remanded the case to the RO in May 2003 for further 
development and consideration.  


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence 
needed to support his claim, and of whose responsibility - 
his or VA's, it is for obtaining this supporting evidence, 
and all evidence relevant to his claim has been obtained.

2.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam Era.

3.  The veteran has not been diagnosed with any disorder 
recognized by VA as etiologically related to exposure to 
herbicide agents (Agent Orange) used in the Republic of 
Vietnam.

4.  No competent medical evidence has been presented to 
otherwise show the veteran's carcinoma of the pharyngeal 
epithelium (the primary site of his cancer was determined to 
have been the right tonsil with metastasis to the neck) is 
due to disease or injury related to his military service, 
including his presumed exposure to Agent Orange.


CONCLUSION OF LAW

Carcinoma of the pharyngeal epithelium was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  
See, too, Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).



VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
In the case at hand, the RO initially denied the claim in 
April 2000, and that was prior to even the VCAA being signed 
into law later that year - in November 2000.  So obviously 
there was no reason or means of the RO complying with a law 
that did not yet even exist.  And in June 2003, after passage 
of the VCAA, the RO sent the veteran a letter regarding the 
evidence that needed to be submitted for him to prevail on 
his claim, what evidence he should submit, and what evidence 
the RO would obtain for him.  The RO subsequently 
readjudicated the claim on the merits.  The RO also sent him 
the regulation pertaining to the VCAA in its May 2002 and 
December 2004 supplemental statements of the case (SSOCs).

In Pelegrini II, the Court clarified that where, as here, the 
VCAA notice was not sent until after the initial adjudicatory 
decision at issue (again, in this particular case, because 
the VCAA did not exist when the RO initially considered the 
claim), VA must ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  Id. at 120.  The Board reiterates that the 
initial rating decision was promulgated before the 
implementation of the VCAA.  Therefore, the rating decision 
could not have possibly satisfied its requirements.  But 
after enactment of the VCAA, the RO readjudicated the claim 
on the merits.

Indeed, the Board, at least in part, remanded this case to 
the RO in May 2003 specifically to ensure compliance with the 
VCAA.  And in response, as mentioned, the RO sent the veteran 
the requisite VCAA notice in June 2003, so any defect with 
respect to the timing of it was mere harmless error.  That is 
to say, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
informed to submit everything he had with regards to his 
claim.  And he submitted, or the RO obtained or previously 
obtained, his service medical and personnel records, and 
VA medical records.  He provided evidence, and the RO 
obtained a VA medical opinion regarding the site of his 
primary cancer.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).  

Thus, there is no evidence missing from the record that must 
be part of it for the veteran to prevail on the claim, so, 
again, the timing of the VCAA notice was harmless.  
VAOPGCPREC 7-2004.  And for the reasons indicated, the 
content of the VCAA notice substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
For these reasons, further VCAA notice is not required. 



II.  Background

In August 1999, the veteran was seen for complaints of sore 
throat for the past month.  The pertinent assessment was 
chronic laryngitis.  In November 1999, he presented with a 
three-month history of hoarseness and sore throat.  It was 
noted that he had an 80-pack a year history of tobacco abuse, 
and had drank 1 six pack of beer per day for the last 30 
years.  He denied any previous history of head and neck 
cancer or head and neck surgery.  He reported noting a new 
mass in his right neck; he denied any otalgia.  He underwent 
flexible fiber optic endoscopy.  The impression was 
hoarseness and sore throat with a suspicious neck mass in a 
person with significant head and neck cancer risk factors.  
In December 1999, he underwent a fine needle aspiration which 
was nondiagnostic; he was brought to the emergency room, 
where he underwent a panendoscopy and excision of the right 
neck mass electively.  A surgical pathology report, dated in 
December 1999, reflected a diagnosis of lymph node, zone II, 
right neck, excisional biopsy; no tumor seen, sinus 
histiocytosis; and mass, zone II, right neck, cystic, well 
differentiated squamous cell carcinoma, consistent with 
metastasis; primary site expected to be pharyngeal 
epithelium.  It was noted that the veteran had presented at a 
VA facility on January 4, 2000; the original diagnosis was 
bronchial cyst with reactive epithelial changes, and the case 
was sent to the Armed Forces Institute of Pathology (AFIP) 
for review.  Their diagnosis was the above, which they 
considered to be one of the "peculiar" type of metastatic 
squamous cell carcinoma.  

The veteran underwent modified radical right neck dissection 
in March 2000.  A March 2000 progress note indicted that the 
primary site for his cancer had not yet been found.  A VA 
progress note dated in November 2000 noted that his primary 
lesion may be from the right tonsil.  A December 2000 
progress note indicated that he likely had cancer of the 
right tonsil, and underwent a right tonsillectomy.  

In September 2002, cancer of the right tonsil with metastatic 
neck disease was noted.  The veteran underwent fiber 
laryngoscopy in July 2003.  The pertinent diagnosis was 
cancer of the right tonsil with right neck metastasis; no 
evidence of disease.  

A VA medical opinion was obtained in November 2004.  The 
designated physician stated the veteran had a right tonsil 
carcinoma with metastatic squamous cell carcinoma to the 
right neck.  The physician went on to conclude that the 
squamous cell carcinoma is not related to herbicide exposure.  
He pointed out that Agent Orange exposure results in squamous 
cell carcinoma of the larynx, trachea, bronchus or the lung.  
And since the veteran's primary carcinoma was in the tonsil, 
the physician believed the cancer was not the result of Agent 
Orange exposure.  In December 2004, this physician confirmed 
the veteran's claims file was reviewed prior to rendering the 
medical opinion concerning this case.

III.  Governing Laws, Regulations and Legal Analysis

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).



In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2004).  
An herbicide agent means a chemical or an herbicide used in 
support of the United States and Allied Military Operations 
in the Republic of Vietnam from January 1962 through May 
1975.  38 C.F.R. § 3.307(a)(6).  Agent Orange is generally 
considered an herbicide agent.  As already alluded to, a 
veteran who had actual service in Vietnam between 
January 1962 and May 1975 (i.e., the Vietnam Era) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(b).

On December 27, 2001, the President signed into law House 
Resolution (HR) 1291, the "Veterans Education and Benefits 
Expansion Act of 2001."  Among other things, this law removed 
the 30-year limitation on presumptive service connection for 
respiratory cancers due to herbicides exposure; added 
diabetes mellitus Type 2 to the list of presumptive diseases 
as due to herbicides exposure (codifying a regulation that 
had been in effect since July 2001); and provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era (thereby reversing 
the Court's holding in McCartt v. West, 12 Vet. App. 164 
(1999), which had required that the veteran have a 
presumptive disease before exposure was presumed.)

The diseases currently listed at 38 C.F.R. § 3.309(e) 
include:  chloracne or other acneform diseases consistent 
with chloracne; Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).



The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-46 (1994).  See also 
61 Fed. Reg. 41,442-49 and 57,586-89 (1996).

The veteran contends that his carcinoma is the result of 
exposure to toxic herbicides (specifically, the dioxin in 
Agent Orange) while on active duty in Vietnam.

The veteran served on active duty from June 1967 to July 
1970.  And according to his DD Form 214 (Report of Transfer 
or Discharge), his service included a tour of duty in 
Vietnam.  As a result, he received the Vietnam Service Medal 
and the Republic of Vietnam Campaign Medal.  Correspondence 
from the Environmental Support Group (ESG), dated in April 
1987, indicates that he was assigned to the Naval Support 
Activity Security Force in Da Nang, Vietnam, from April to 
July 1970.  So to the extent he had service in Vietnam 
between January 1962 and May 1975, he must be presumed to 
have been exposed to Agent Orange while there.

The Board further observes that the medical records on file 
confirm the veteran has been diagnosed with primary cancer of 
his right tonsil with metastasis to his neck.  In addition, 
the VA examiner who provided the November 2004 opinion stated 
that the veteran had a right tonsil carcinoma with metastatic 
squamous cell carcinoma to the right neck.  But this 
condition is a not disease listed at 38 C.F.R. § 3.309(e).  
Consequently, he is not entitled to any presumption that the 
residuals of his primary cancer of the right tonsil with 
metastatic squamous cell carcinoma to the right neck is 
etiologically related to his presumed exposure to herbicide 
agents used in the Republic of Vietnam.



Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the United States Court 
of Appeals for the Federal Circuit has determined that a 
veteran is not precluded from establishing service connection 
with proof of direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994).

As already acknowledged, there is proof the veteran has the 
type of cancer alleged and that he was exposed to Agent 
Orange in Vietnam.  But there is no medical evidence 
suggesting his cancer is etiologically related to his 
presumed exposure to Agent Orange in service.  And this, 
unfortunately, is fatal to his claim.  In fact, the VA 
examiner who provided the November 2004 opinion stated 
unequivocally that he believes the veteran's cancer is not 
the result of Agent Orange exposure.  And as a layman, the 
veteran simply cannot establish this medical nexus himself.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Considering entitlement to service connection for the 
residuals of cancer of the right tonsil with metastatic 
squamous cell carcinoma to the right neck on a direct basis, 
there is no competent evidence of record showing the veteran 
currently suffers from such residuals due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §1110; 38 C.F.R. § 3.303(a).  Thus, the 
preponderance of the evidence is against his claim, meaning 
the benefit-of-the-doubt doctrine does not apply and the 
appeal must be denied.  38 C.F.R. § 3.102; see also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1991).




ORDER

The claim for service connection for carcinoma of the 
pharyngeal epithelium as a result of exposure to Agent Orange 
is denied.



	                        
____________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


